Citation Nr: 1018446	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-06 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
knee disorder claimed as the result of an undiagnosed 
illness.  

2.  Entitlement to service connection for a chronic bilateral 
ankle disorder claimed as the result of an undiagnosed 
illness.  

3.  Entitlement to service connection for a chronic 
respiratory disorder claimed as the result of an undiagnosed 
illness.  

4.  Entitlement to service connection for a chronic 
disability manifested by fevers claimed as the result of an 
undiagnosed illness.  

5.  Entitlement to a compensable disability evaluation for 
the Veteran's gastroesophageal reflux disease for the period 
prior to March 1, 2008.  

6.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's gastroesophageal reflux disease for 
the period on and after to March 1, 2008.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from December 1988 to 
September 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which established service connection for gastroesophageal 
reflux disease (GERD); assigned a noncompensable evaluation 
for that disability; effectuated the award as of April 18, 
2003; denied service connection for eczema, lumbosacral spine 
degenerative disc disease, bilateral chondromalacia of the 
knees, a bilateral ankle disorder, a respiratory disorder, 
and fevers; and denied an increased disability evaluation for 
the Veteran's posttraumatic stress disorder (PTSD).  In 
February 2005, the RO increased the evaluation for the 
Veteran's PTSD from 10 to 30 percent and effectuated the 
award as of April 18, 2003.  In September 2007, the Board 
denied both service connection for lumbosacral spine 
degenerative disc disease and an increased evaluation for the 
Veteran's PTSD and remanded the issues of an increased 
compensable rating for GERD, service connection for a skin 
disorder, a bilateral knee disorder, a bilateral ankle 
disorder, a respiratory disorder, and fevers claimed as the 
result of an undiagnosed illness to the RO for additional 
action.  

In November 2009, the AMC granted service connection for 
eczema; assigned a noncompensable evaluation for that 
disability; effectuated the award as of April 18, 2003; 
increased the evaluation for the Veteran's GERD from 
noncompensable to 10 percent; and effectuated the award as of 
March 1, 2008.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its September 2007 Remand, the Board directed that:

4.  The Veteran should be accorded the 
appropriate examination for respiratory 
disorders and a "fever."  The report of 
examination should include a detailed 
account of all manifestations of 
respiratory disorders found to be 
present.  All necessary tests should be 
conducted, including pulmonary function 
tests (PFTs) and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner is requested to indicate if any 
current respiratory disorder is related 
to the veteran being a smoker.  If a firm 
diagnosis cannot be made, the examiner is 
requested to indicate if any respiratory 
disorder is a sign or symptom of an 
undiagnosed illness.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.  

5.  The Veteran should be accorded the 
appropriate examination for joints.  The 
report of examination should include a 
detailed account of all manifestations of 
knee and ankle pain found to be present.  
All necessary tests should be conducted, 
including X-ray examination of the 
Veteran's knees and ankles, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  If a firm diagnosis of the 
veteran's joint disorders cannot be made, 
the examiner is requested to indicate if 
the Veteran's complaints of knee and 
ankle pain signs or symptoms of an 
undiagnosed illness.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination. The 
examining physician should provide 
complete rationale for all conclusions 
reached.  

The Veteran was subsequently afforded a March 2008 VA 
examination for compensation purposes.  The examination 
report conveys that the Veteran was diagnosed with bilateral 
knees gout, not active; ankle gout; COPD [chronic obstructive 
pulmonary disease]; and chronic bronchitis.  No findings were 
made as to the Veteran's claimed chronic fevers.  The 
examiner advanced no opinion as to the etiology of the 
diagnosed disorders.  The AMC subsequently determined that 
the March 2008 VA examination report was inadequate for 
evaluation purposes and scheduled the Veteran for further 
evaluation.  

The Veteran was afforded a May 2009 VA examination for 
compensation purposes.  The examination report relates that 
the Veteran was diagnosed with right knee and left knee 
chondromalacia, right ankle and left ankle arthralgia, and 
"dyspnea with exertion r/t smoking and exercise 
intolerance."  The examiner commented that:

I opine that [the Veteran's] shortness of 
breath is less than likely related to any 
service disorder rather it is more 
related to his 30+ years of smoking.  I 
base this upon the medical records 
reviewed (see record review) in which 
there was only 1 PCP visit in 2006 for a 
chest cold with cough.  [Chest X-ray 
studies] have not shown COPD nor has the 
PFTs done 2008 indicate COPD.  [The 
Veteran] denies chronic cough as well as 
does not take any medication r/t a 
breathing disorder.  

***

There is no objective evidence of [the 
Veteran's] fevers.  He reports that he 
feels as though he has a fever for 
several hours but states he has never 
actually taken his own temperature to 
determine how high these fevers are.  
Many lab studies have been performed over 
the years without a significant 
abnormality in any labs that would 
indicate a reason for these reported 
chronic episodes of fever.  Consequently, 
I cannot present an opinion or diagnosis 
regarding [the Veteran's] self reported 
fevers without mere speculation.  

The March 2008 and May 2009 VA examination reports are in 
conflict as to the nature of the Veteran's right knee, left 
knee, right ankle, left ankle, and respiratory disabilities 
and his claimed chronic fevers.  Therefore, they clearly fail 
to advance "a firm diagnosis." Notwithstanding this fact, 
the examiner failed to address whether the Veteran's 
complaints constituted "signs or symptoms of an undiagnosed 
illness."  The Board acknowledges that the AMC attempted to 
comply with the Board's remand instructions.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The Veteran was last afforded a VA examination for 
compensation purposes which addressed his service-connected 
GERD in March 2008.  The examination report, however, does 
not address whether the Veteran has substernal arm or 
shoulder pain associated with the condition.  Moreover, the 
report states that the Veteran does not have an 
obstruction/spasm amenable to esophageal dilation.  This 
raises the question as to whether the Veteran has an 
esophageal stricture associated with GERD.  

Since the claims file is being returned it should also be 
updated to include recent relevant VA treatment records 
dating from July 20, 2007.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the Board finds that further VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder 
copies of all relevant VA clinical 
documentation pertaining to the Veteran's 
treatment after July 20, 2007.  

2.  After completion of the action 
requested in paragraph 1, then schedule 
the Veteran for a VA examination for 
compensation purposes in order to 
determine the nature and etiology of the 
Veteran's claimed chronic right knee and 
left knee disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should specifically state 
whether the Veteran's chronic knee 
complaints are manifestations of an 
undiagnosed illness and/or a medically 
unexplained chronic multi-symptom 
illness.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic knee disorder had its onset 
during active service; is etiologically 
related to the Veteran's military duties 
performed in Southwest Asia; or otherwise 
originated during active service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced. 

3.  After completion of the action 
requested in paragraph 1, then schedule 
the Veteran for a VA examination for 
compensation purposes in order to 
determine the nature and etiology of the 
Veteran's claimed chronic right ankle and 
left ankle disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should specifically state 
whether the Veteran's chronic ankle 
complaints are manifestations of an 
undiagnosed illness and/or a medically 
unexplained chronic multi-symptom 
illness.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic ankle disorder had its onset 
during active service; is etiologically 
related to the Veteran's military duties 
performed in Southwest Asia; or otherwise 
originated during active service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

4.  After completion of the action 
requested in paragraph 1, then schedule 
the Veteran for a VA examination for 
compensation purposes in order to 
determine the nature and etiology of the 
Veteran's claimed chronic respiratory 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically state 
whether the Veteran's chronic respiratory  
complaints are manifestations of an 
undiagnosed illness and/or a medically 
unexplained chronic multi-symptom 
illness.  

The examiner should advance an opinion as 
to (1) whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic respiratory disorder had its 
onset during active service; is 
etiologically related to the Veteran's 
military duties performed in Southwest 
Asia; or otherwise originated during 
active service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced. 

5.  After completion of the action 
requested in paragraph 1, then schedule 
the Veteran for a VA examination for 
compensation purposes in order to 
determine the nature and etiology of the 
Veteran's claimed chronic fevers.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
specifically state whether the Veteran's 
chronic fever complaints are 
manifestations of an undiagnosed illness 
and/or a medically unexplained chronic 
multi-symptom illness.  

The examiner should advance an opinion as 
to (1) whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic fevers had their onset during 
active service; are etiologically related 
to the Veteran's military duties 
performed in Southwest Asia; or otherwise 
originated during active service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced. 

6.  After completion of the action 
requested in paragraph 1, then schedule 
the Veteran for a VA examination for 
compensation purposes to accurately 
determine the current nature and severity 
of his GERD.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should set forth all 
manifestations of GERD and the severity 
thereof.  The examiner should 
specifically report whether the Veteran 
has pain, vomiting, weight loss, 
hematemesis, melena, anemia, dysphagia, 
pyrosis, regurgitation, and substernal 
arm or shoulder pain in association with 
the condition.  The examiner should also 
opine as to whether the Veteran's health 
is considerable or severely impaired as a 
result of GERD.  The examiner must also 
state whether the Veteran has an 
esophageal stricture associated with GERD 
and if so set forth the manifestations 
and severity thereof.  

Send the claims folder to the examiner 
for review. The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced. 

7.  Then readjudicate the Veteran's 
claims of entitlement to service 
connection for a chronic bilateral knee 
disorder claimed as the result of an 
undiagnosed illness, a chronic bilateral 
ankle disorder claimed as the result of 
an undiagnosed illness, a chronic 
respiratory disorder claimed as the 
result of an undiagnosed illness, a 
chronic disability manifested by fevers 
claimed as the result of an undiagnosed 
illness, a compensable evaluation for the 
Veteran's GERD for the period prior to 
March 1, 2008, and an evaluation in 
excess of 10 percent for his GERD for the 
period on and after to March 1, 2008.  

If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

